Order                                                                             Michigan Supreme Court
                                                                                        Lansing, Michigan

  July 7, 2015                                                                            Robert P. Young, Jr.,
                                                                                                     Chief Justice

  149872-3(67)                                                                             Stephen J. Markman
  150042                                                                                       Mary Beth Kelly
                                                                                                Brian K. Zahra
                                                                                        Bridget M. McCormack
                                                                                              David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                        Richard H. Bernstein,
                                                                                                          Justices
            Plaintiff-Appellee,
                                                               SC: 149872
  v                                                            COA: 317158
                                                               Wayne CC: 13-001620-AR
  SEAN HARRIS,
             Defendant-Appellant.
  _________________________________________/

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                               SC: 149873
  v                                                            COA: 317272
                                                               Wayne CC: 13-001620-AR
  WILLIAM LITTLE,
             Defendant-Appellant.
  _________________________________________/

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                               SC: 150042
  v                                                            COA: 316072
                                                               Wayne CC: 13-001041-FH
  NEVIN HUGHES,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filing its brief on appeal is GRANTED. The brief submitted on June 25, 2015, is
  accepted for filing.




                       I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                 foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 July 7, 2015